DETAILED ACTION
	This is a Notice of Allowance for application 16/641,356. Receipt of the RCE, amendments, and arguments filed on 08/02/2021 is acknowledged.
Claims 1-8, 15, 16, and 20-26 are pending.
Claims 9-14 and 17-19 are cancelled.
Claims 1-8, 15, 16, and 20-26 are examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/02/2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeremy Maynard on 09/17/2021.
The application has been amended as follows: 

a structural member having a first surface adapted to engage a support and at least one first flange extending outwardly from a second surface, wherein the first surface is distal from the at least one first flange; and
at least one securing member comprising at least one second flange extending outwardly from a surface of the at least one securing member,
wherein the at least one securing member is operable to juxtapose with the structural member via the first surface, and engage with the structural member to secure a side of a panel between the at least one first flange and the at least one second flange, wherein the first surface comprises one or more strut channels that open away from the at least one first flange, and wherein the first surface is adapted to engage the support via at least channel securing element and the one or more strut channels,
wherein the at least one securing member comprises a bracket having a base and sides defining a U-shaped channel having a width wider than a width of the structural member such that the U-shaped channel is capable of receiving the structural member, and
wherein the at least one securing member is connected to the structural member via a bolt that is introduced from outside the base of the at least one securing member and into one of the one or more strut channels of the structural member.--;

Amend lines 1-2 of claim 7 to define --the at least one securing member--;

bracket of the at least one securing member comprises 

Amend claim 15 to define --A method of assembling a mounting structure assembly, the method comprising the steps of:
connecting a plurality of structural members and joint members together, wherein each of the structural members has a first surface adapted to engage a support and at least one first flange extending outwardly from a second surface, and wherein the first surface is distal from the at least one first flange;
engaging the first surface of at least one structural member to the support;
engaging at least one securing member comprising a bracket having a base and sides defining a U-shaped channel and at least one second flange extending outwardly from a surface of the at least one securing member, with at least one structural member via the first surface, to secure a side of a panel between the at least one first flange and the at least one second flange, wherein the U-shaped channel receives a respective structural member, and
after step (c), connecting the at least one securing member to the respective structural member by introducing a bolt from outside the base of the at least one securing member into the respective structural member[[.]],
that opens away from the at least one first flange, wherein the bolt is received within the at least one strut channel, and wherein the step of engaging the first surface to the support comprises forming one or more contact points by receiving and locking a channel securing element extending from the support, within the at least one strut channel.--;

Amend claim 20 to define --A mounting structure assembly comprising a plurality of mounting structures wherein each mounting structure comprises:
a structural member having a first surface adapted to engage a support and at least one first flange extending outwardly from a second surface, wherein the first surface is distal from the at least one first flange; and
at least one securing member comprising a bracket having a base and sides defining a U-shaped channel and at least one second flange extending outwardly from a surface of the at least one securing member, wherein the at least one securing member is operable to juxtapose with the structural member via the first surface, and engage with the structural member by receiving the structural member within the U-shaped channel to secure a side of a panel between the at least one first flange and the at least one second flange, wherein the first surface comprises one or more strut channels that open away from the at least one first flange, and wherein the first surface is adapted to engage the support via at least one channel securing element and the one or more strut channels, and
at least one securing member is connected to the structural member via a bolt that is introduced from outside the base of the securing member and into a respective strut channel of the structural member;
wherein the mounting assembly is for supporting a plurality of panels.--;

Amend claim 25 to define --A bottom-up method of assembling a mounting structure for mounting at least one panel having a top surface and a bottom surface, the method comprising the steps of:
engaging a bottom first surface of a structural member to a support, the structural member comprising at least one first flange extending outwardly from a second surface, wherein the bottom first surface is distal from the at least one first flange;
juxtaposing at least one securing member comprising a bracket having a base and sides defining a U-shaped channel and at least one second flange extending outwardly from a surface of the securing member, with the structural member via the bottom first surface such that the U-shaped channel receives the structural member;
contacting the bottom surface of the panel with the at least one second flange, and urging the panel towards the at least one first flange and to abut the panel’s top surface with the at least one first flange;
engaging the at least one securing member with the structural member to secure a side of the panel between the at least one first flange and the at least one second flange; and
at least one securing member to the structural member by introducing a bolt from outside the base of the at least one securing member into the structural member,
wherein the bottom first surface comprises at least one strut channel that opens away from the at least one first flange, wherein the bolt is received within the at least one strut channel, and wherein the step of engaging the bottom first surface to the support comprises forming one or more contact points by receiving and locking a channel securing element extending from the support, within one strut channel.--.

Allowable Subject Matter
Claims 1-8, 15, 16, and 20-26 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Kraus (DE 9415616) discloses a mounting structure comprising of structural members B and securing members A that are configured to receive the structural members and secure such elements to a support structure. The structural members and securing members of Kraus are capable of being secured to one another using a fastener that extends from outside of both the securing member and structural member, see for example Wildes (U.S. Publication 2015/0129517) which discloses that a fastener can extend from outside of and through a bottom of the members and be attached using a nut and can be used to modify Kraus. However, it would be impermissible hindsight and render the invention inoperable for its intended purpose if 
Hudson (U.S. Publication 2018/0323744) disclose a mounting structure comprising of structural members #60, and securing members #62, where the securing member is configured to receive the structural member and be fastened thereto by a fastener that is received from outside a base of the securing member and into an opening of the structural member. The first surface of structural member can be considered element #60 which comprises of a plurality of holes #90 used to engage a lower support #24 to support the system as depicted in figure 5. However, the first 
Moll et al. (FR2957405) disclose a solar panel mounting structure comprising of a structural member #1 with a first surface #11 and channel #12 that opens away from a first flange #4 and a securing member #2 that receives the structural member and can be attached to the structural member using a bolt introduced from outside a base of the securing member. However, Moll et al. do not disclose such a first surface of the structural member is configured to engage a support, where the specification and one of ordinary skill in the art would understand is a support for supporting the mounting structure, and thus it would be impermissible hindsight as well as render the invention inoperable for its intended purpose if one were to modify Moll et al. to configure the structural to engage a support by a channel securing element and the strut channel which the channel securing element is to engage. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635